DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Itzkowitz (US 5675856 A). 
11. Itzkowitz discloses an apparatus [Fig. 7], comprising:
a wafer holding chuck 14 [Fig. 7, col. 3, lines 49-53];
a first brush 48 over the wafer holding chuck in a first direction [Fig. 7, col. 4, line 60-col. 5, line 3], wherein the first brush is configured to rotate around a first axis [col. 3, lines 17-24]; and
a second brush 50 over the wafer holding chuck in the first direction [Fig. 7, col. 4, line 60-col. 5, line 3], wherein the second brush is configured to rotate [col. 3, lines 17-24] around a second axis perpendicular to the first axis [Fig. 7, col. 4, line 60-col. 5, line 3, “Although the brush mechanisms 48 and 50 are shown disposed approximately 90.degree. apart, it should be apparent that the brush mechanisms may be disposed at some other relative angular position (e.g., 180.degree. apart).”] brush and the second brush are disposed in a first plane perpendicular to the first direction [Fig. 7]. 
14. Itzkowitz discloses the apparatus of claim 11, wherein the wafer holding chuck is configured to rotate a wafer around an axis parallel to the first direction [Fig. 6, col. 4, lines 8-23].].
Allowable Subject Matter
Claims 1-10 and 15-20 are allowed.
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record to Itzkowitz (US 5675856 A) teaches two pairs of brushes 48/50 (having rollers above and below wafer) [Fig. 7] are sequentially applied (i.e., one pair at a time) to a wafer to perform a pre-clean scrub and a final clean scrub and can be disposed to be perpendicular or parallel [col. 4, line 60-col. 5, line 3]. Itzkowitz further teaches the brushes 48/50 have a length that exceeds the radius of the wafer to be cleaned [Fig. 4-7, col. 4, lines 12-23], as well as the opening provided for the wafer between roller 36 [Figs. 1-3, col. 2, lines 44-50]. 
The closest prior art to Tsai et al. (US 20150087208 A1) teaches two parallel rollers having parallel rotating axes may be simultaneously disposed on a surface of wafer such that the axes are parallel to surface of the wafer [Fig. 3C, para. 0028]. Tsai further teaches the rollers have a length that exceeds the diameter of the wafer [Fig. 1B, para. 0018]. 
As to claim 1, the closest prior art of record, as discussed above, fails to teach or suggest, alone or in combination, an apparatus for cleaning a wafer comprising: “a third brush having a third axis parallel to the first surface of the wafer, wherein the third brush rotates around a third rotation axis offset from the first rotation axis and the second rotation axis, wherein the first brush, the second brush, and the third brush are disposed on the first surface of the wafer”, in conjunction with the other limitations of claim 1. 
Here, the cited prior art above are silent towards a third brush being disposed on the first surface of the wafer.
Claims 2-10 are considered allowable based on their dependence on claim 1. 
As to claim 12, the closest prior art of record, as discussed above, fails to teach or suggest, alone or in combination, an apparatus for cleaning a wafer comprising: “a third brush over the wafer holding chuck in the first direction, wherein the third brush is disposed in the first plane”.
Here, the cited prior art above are silent towards a third brush being disposed on the first surface of the wafer.
Claim 13 is considered to contain allowable subject matter based on its dependence on claim 12. 
As to claim 15, the closest prior art of record, as discussed above, fails to teach or suggest, alone or in combination, an apparatus for cleaning a wafer comprising: “a second brush over the chuck, the second brush having a second longitudinal axis perpendicular to the first axis and the first longitudinal axis, wherein a second length of the second brush along the second longitudinal axis is equal to or less than half the diameter of the opening”, in conjunction with the other limitations of claim 15. 
Here, although Itzkowitz teaches the brushes 48/50 may be perpendicular [Fig. 7], the length of the brushes exceed the radius (i.e., half the diameter) of the wafer to be cleaned [Fig. 4-7, col. 4, lines 12-23] as well as the opening provided for the wafer between rollers 36 [Figs. 1-3, col. 2, lines 44-50]. Tsai likewise teaches the rollers have a length that exceeds the diameter of the wafer [Fig. 1B, para. 0018].
Claims 16-20 are considered allowable based on their dependence on claim 15. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show apparatus for cleaning a substrate comprising two or more brushes [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713